   Case: 4:21-cv-00925-DDN Doc. #: 4 Filed: 08/02/21 Page: 1 of 8 PageID #: 14




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

JOSEPH MICHAEL DEVON ENGEL,                        )
                                                   )
               Plaintiff,                          )
                                                   )
       V.                                          )         No. 4:21-cv-00925-DDN
                                                   )
CHRISTOPHER PAUL HUBER, et al.,                    )
                                                   )
               Defendants.                         )

                               MEMORANDUM AND ORDER

       This matter comes before the Court on the motion of plaintiff Joseph Michael Devon Engel

for leave to commence this civil action without prepayment of the required filing fee. (Docket No.

2). Having reviewed plaintiffs extensive prior filings in federal court, the Court has determined

that plaintiff, while incarcerated, has brought three or more civil actions that were dismissed as

frivolous, malicious, or for failure to state a claim. Accordingly, for the reasons discussed below,

the Court will deny plaintiffs motion and dismiss his complaint without prejudice to the filing of

a fully-paid complaint. See 28 U.S.C. § 1915(g).

                                           Background

       Plaintiff is a self-represented litigant who is currently incarcerated at the Missouri Eastern

Correctional Center in Pacific, Missouri. On September 3, 2020, he began filing civil actions in

the United States District Court for the Eastern District of Missouri, each time seeking leave to

proceed in forma pauperis. Plaintiffs first case was a petition for writ of habeas corpus pursuant

to 28 U.S.C. § 2254. It was dismissed on December 14, 2020 due to plaintiffs failure to exhaust

available state remedies. Engel v. Payne, No. 4:20-cv-1211-DDN (E.D. Mo. Dec. 14, 2020).

Subsequently, plaintiff began filing prisoner civil rights complaints under 42 U.S.C. § 1983. For
   Case: 4:21-cv-00925-DDN Doc. #: 4 Filed: 08/02/21 Page: 2 of 8 PageID #: 15




the most part, he submitted his pleadings in bulk, stating that he intended each set of pleadings to

be docketed as an individual civil action.

       In many of his complaints, plaintiff sued numerous entities and officials identified only by

generic job titles, and sought trillions of dollars in damages against them based upon wholly

conclusory and nonsensical allegations. See, e.g., Engel v. Corizon, et al., No. 4:20-cv-1695-NAB

(E.D. Mo. Nov. 30, 2020) (listing 45 defendants on handwritten notes included with complaint);

and Engel v. COJ, et al., No. 4:20-cv-1923-HEA (E.D. Mo. Dec. 20, 2020) (naming 49 defendants

but none by a first and last name).

       Plaintiff often sought forms of relief that were unrelated to his claims, requesting stocks,

properties, outfitted luxury vehicles, and college scholarships from both parties and non-parties.

See, e.g., Engel v. United States ofAmerica, et al., No. 4:20-cv-1742-MTS (E.D. Mo. Dec. 1, 2020)

(seeking 250 trillion dollars and 2 million in stocks of twenty-three listed countries); and Engel v.

Mercy Hospital Festus, et al., No. 4:20-cv-1911-AGF (E.D. Mo. Dec. 11, 2020) (seeking 8900

trillion dollars plus 10 million stocks in various metals, gems, food products, and U.S. and foreign

currencies). He also sought relief on behalf of individuals other than himself. See, e.g., Engel v.

COJ, et al., No. 4:20-cv-1620-NCC (E.D. Mo. Nov. 9, 2020) (seeking scholarships for family

members, Missouri farmland for marijuana cultivation, and Mercedes SUV s that are "bulletproof'

and "bombproof'). Plaintiff repeatedly referred to - and appeared to partially base his entitlement

to relief upon - his status as a "sovereign citizen." See, e.g., Engel v. Governor ofMissouri, et al.,

No. 1:20-cv-217-HEA (E.D. Mo. Oct. 7, 2020).




                                                  2
    Case: 4:21-cv-00925-DDN Doc. #: 4 Filed: 08/02/21 Page: 3 of 8 PageID #: 16




         Because plaintiff was proceeding in fom1a pauperis, his cases were reviewed under 28

U.S.C. § 1915. Based on those reviews, plaintiffs cases were dismissed, either for one of the

reasons articulated within§ 1915(e)(2)(B), 1 or because plaintiff failed to comply with Court orders.

         In Engel v. Missouri Courts, et al., No. 4:20-cv-1258-SPM (E.D. Mo. Dec. 21, 2020), the

Honorable Henry Edward Autrey cautioned plaintiff to avoid the practice of repeatedly filing

frivolous and malicious complaints. Judge Autrey explained that doing so amounted to abusive

litigation practices, and could affect plaintiffs future eligibility to proceed in forma pauperis, as

well as potentially subject him to sanctions. Despite this warning, plaintiff continued the practice.

         As of December 31, 2020, plaintiff had filed more than 130 civil actions. By December 21,

2020, he was subject to the "three-strikes" provision of 28 U .S.C. § 1915(g). In cases filed after

that date, plaintiff was denied leave to proceed in forma pauperis without prejudice to him filing a

fully-paid complaint. In addition to the numerous cases filed by plaintiff, the Court has received

civil actions filed by prisoners other than plaintiff, but which were in plaintiffs handwriting, and

contained allegations and prayers for relief similar to those plaintiff asserted in actions on his own

behalf. See, e.g., Herron v. ERDCC, et al., No. 4:21-cv-527-NAB (E.D. Mo. May 3, 2021).

         On June 9, 2021, after a pause in filings, plaintiff once again began submitting 42 U.S.C.

§ 1983 actions on his own behalf. These new complaints mirror the ones described above. In sum,

plaintiff has flagrantly disregarded the Court's prior warning to avoid engaging in abusive

litigation practices. As of the date of this order, he has filed approximately 160 cases in total.



1 For example, in many of plaintiffs actions, the Court found that his allegations were "clearly baseless" and therefore

factually frivolous under the standard articulated in Denton v. Hernandez, 504 U.S. 25, 31 (1992). It was determined
that many of his complaints were also subject to dismissal as malicious, based upon the nature of his pleadings and
his abusive litigation practices. See, e.g., Engel v. Prob. & Parole of Mo., et al., No. 4:20-cv-1740-DDN (E.D. Mo.
Dec. 22, 2020) (listing twenty-nine of plaintiffs cases in which the Missouri Department of Corrections was named
as a defendant); and Engel v. Corizon, et al., No. 4:20-cv-1812-NAB (E.D. Mo. Jan. 6, 2021) (discussing plaintiffs
litigation practices as part of an attempt to harass named defendants, and a not a legitimate attempt to vindicate a
cognizable right).

                                                           3
   Case: 4:21-cv-00925-DDN Doc. #: 4 Filed: 08/02/21 Page: 4 of 8 PageID #: 17




                                           The Complaint

        Plaintiff brings the instant action pursuant to 42 U.S.C. § 1983. The complaint is

handwritten on a Court-provided form. Plaintiff names attorney Christopher Paul Huber and the

Public Defender's Office as defendants. (Docket No. 1 at 2-3). Huber is sued in both his official

and individual capacities. (Docket No. 1 at 2).

       In his "Statement of Claim," plaintiff asserts that Huber took over his criminal case from a

different attorney, and "did not do his job." (Docket No. 1 at 3). Specifically, he alleges that Huber

"refused to show [him] the video [footage] of the crimes." Plaintiff also asserts that he was not

read his rights, and that Huber "would not even bring that up." With regard to sentencing, plaintiff

contends that Huber allowed him to get sentenced to prison terms above the statutory maximums.

       · As a result of Huber's allegedly deficient performance, plaintiff states that he suffered

injuries to his civil rights, civil liberties, freedom, and his physical health. (Docket No. 1 at 4). He

also claims he suffers from PTSD. Plaintiff seeks $250 million from Huber, and $350 million from

the Public Defender's Office. (Docket No. 1 at 1).

                                             Discussion

       Plaintiff is a self-represented litigant who seeks leave to commence this 42 U.S.C. § 1983

action without prepayment of the required filing fee. However, while he has been incarcerated,

plaintiff has filed at least three prior cases that were dismissed on the basis of frivolity,

maliciousness, or failure to state a claim. As such, his motion to proceed in forma pauperis must

be denied, and this case dismissed without prejudice to the refiling of a fully-paid complaint.

   A. 28 U.S.C. § 1915(g)

       The Prison Litigation Reform Act "enacted a variety of reforms designed to filter out the

bad [prisoner] claims and facilitate consideration of the good." Jones v. Bock, 549 U.S. 199, 204



                                                   4
   Case: 4:21-cv-00925-DDN Doc. #: 4 Filed: 08/02/21 Page: 5 of 8 PageID #: 18




(2007). One of these reforms is what is commonly known as the "three strikes" provision of 28

U.S.C. § 1915(g). Orr v. Clements, 688 F.3d 463,464 (8 th Cir. 2012). Section 1915(g) provides:

               In no event shall a prisoner bring a civil action or appeal a judgment
               in a civil action or proceeding under this section if the prisoner has,
               on 3 or more prior occasions, while incarcerated or detained in any
               facility, brought an action or appeal in a court of the United States
               that was dismissed on the grounds that it is frivolous, malicious, or
               fails to state a claim upon which relief may be granted, unless the
               prisoner is under imminent danger of serious physical injury.

28 U.S.C. § 1915(g). This section does not apply unless the inmate litigant has three strikes at the

time he filed his lawsuit or appeal. Campbell v. Davenport Police Dep't, 471 F.3d 952, 952 (8 th

Cir. 2006). However, "[a] prior dismissal on a statutorily enumerated ground counts as a strike

even if the dismissal is the subject of an appeal." Coleman v. Tollefson, 575 U.S. 532,537 (2015).

In other words, "a prisoner who has accumulated three prior qualifying dismissals under § 1915 (g)

may not file an additional suit in forma pauperis while his appeal of one such dismissal is pending."

Id. at 1765. For purposes of this section, a dismissal for failure to state a claim counts as a strike

whether the dismissal was with prejudice or without. Lomax v. Ortiz-Marquez, 140 S.Ct. 1721,

1723 (2020).

   B. Plaintiff's Previous "Strikes"

       All told, plaintiff has filed approximately 160 cases in the United States District Court for

the Eastern District of Missouri. Most of these have been dismissed for frivolity, maliciousness,

or failure to state a claim. See, e.g., Engel v. Governor of Missouri, et al., No. 1:20-cv-217-HEA

(E.D. Mo. Dec. 15, 2020); Engel v. United States ofAmerica, et al., No. 4:20-cv-1742-MTS (E.D.

Mo. Dec. 18, 2020); and Engel v. Missouri Courts, et al., No. 4:20-cv-1258-SPM (E.D. Mo. Dec.

21, 2020). These three strikes, and many more, occurred before the filing of the instant action.




                                                  5
   Case: 4:21-cv-00925-DDN Doc. #: 4 Filed: 08/02/21 Page: 6 of 8 PageID #: 19




        Due to the numerous preservice dismissal plaintiff has accumulated, this Court has

determined that he is subject to the three-strikes provision in 28 U.S.C. § 1915(g), and has denied

him leave to proceed in forma pauperis. See, e.g., Engel v. ERDCC, et al., No. 4:20-cv-1941-DDN

(E.D. Mo. Jan. 27, 2021). Additionally, the United States Court of Appeals for the Eighth Circuit

has also determined that plaintiff is a three-striker. See, e.g., Engel v. Corrections Officer 1, et al.,

No. 21-1555 (8 th Cir. 2021) (stating that "[t]his court has previously determined that Appellant has

three 'strikes' under 28 U.S.C. § 1915(g)"). Therefore, plaintiff cannot proceed in forma pauperis

unless the imminent danger exception applies.

   C. Imminent Danger

       Prisoners who have had three previous civil lawsuits or appeals dismissed as frivolous,

malicious, or for failure to state a claim must prepay the entire filing fee. Lyon v. Krol, 127 F.3d

763, 764 (8 th Cir. 1997). Nevertheless, pursuant to 28 U.S.C. § 1915(g), an indigent inmate who

has acquired three strikes may still file a lawsuit if he or she is under imminent danger of serious

physical injury. Higgins v. Carpenter, 258 F.3d 797, 800 (8 th Cir. 2001). This exception provides

a "safety valve for the three strikes rule to prevent impending harms." Martin v. Shelton, 319 F .3d

1048, 1050 (8 th Cir. 2003). However, for this exception to apply, an otherwise ineligible prisoner

must be in imminent danger at the time of filing. Ashley v. Dilworth, 147 F.3d 715, 717 (8 th Cir.

1998). Allegations of past imminent danger are not sufficient to trigger the exception to § 1915(g).

Id. With regard to pleading requirements, the prisoner must present "specific fact allegations of

ongoing serious physical injury, or a pattern of misconduct evidencing the likelihood of imminent

serious physical injury." Martin, 319 F.3d at 1050.

       In this case, plaintiffs allegations do not demonstrate that he is in imminent danger of

serious physical injury. To the contrary, plaintiff is complaining about the effectiveness of his



                                                   6
   Case: 4:21-cv-00925-DDN Doc. #: 4 Filed: 08/02/21 Page: 7 of 8 PageID #: 20




attorney during the pendency of his criminal case. This took place sometime in the past, and

obviously does not implicate any risk to plaintiffs physical being. Because plaintiff has not shown

that the exception to the three-strikes provision in 28 U.S.C. § 1915(g) applies to him, the Court

will deny his motion for leave to proceed in forma pauperis, and will dismiss this action without

prejudice to plaintiff refiling a fully-paid complaint.

    D. Abusive Litigation Advisory

    Since plaintiff has accumulated far more than the three strikes allowed by 28 U.S.C. § 1915(g),

his request for leave to proceed in forma pauperis will be denied without prejudice to the refiling

of a fully-paid .complaint. Additionally, the Court will instruct the Clerk of Court to request the

agency having custody of plaintiff to begin making payments in accordance with 28 U.S.C. §

1915(b)(2) until the $402 civil filing fees are paid in full.

        Plaintiff is once again advised that his litigation practices are abusive, and he is

cautioned to avoid such practices in the future. For each such complaint plaintiff files, the

Court will instruct the Clerk of Court to begin debiting his prison account to pay the civil ·

filing fees. Plaintiff is further cautioned that the Court may impose monetary sanctions upon

him if he continues his abusive litigation practices.

        Accordingly,

        IT IS HEREBY ORDERED that plaintiffs motion for leave to proceed in forma pauperis

(Docket No. 2) is DENIED.

        IT IS FURTHER ORDERED that the Clerk of Court shall request that the agency having

custody of plaintiff begin making payments in accordance with 28 U.S.C. § 1915(b)(2) until the

$402 civil filing fees are paid in full.




                                                   7
   Case: 4:21-cv-00925-DDN Doc. #: 4 Filed: 08/02/21 Page: 8 of 8 PageID #: 21




       IT IS FURTHER ORDERED that this case is DISMISSED without prejudice to the

filing of a fully-paid complaint. See 28 U.S.C. § 1915(g). A separate order of dismissal will be

entered herewith.

       IT IS FURTHER ORDERED that an appeal from this dismissal would not be taken in

good faith.

       Dated thi~day of        ,ti/ ~Er                    ,2021.
                                           sruA~fu'fa '
                                            SENIOR UNITED STATES DISTRICT JUDGE




                                               8
